Case: 13-11330      Document: 00512772259         Page: 1    Date Filed: 09/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-11330
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE PORTILLO-MEZA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:12-CR-205-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Portillo-Meza appeals his conviction for illegally reentering the
United States after removal. He urges that the district court erred in not
allowing him to present a necessity or duress defense. He has not shown that
he satisfied the requirements for such a defense. See United States v. Posada-
Rios, 158 F.3d 832, 873 (5th Cir. 1998); United States v. Gant, 691 F.2d 1159,
1162-65 (5th Cir. 1982).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11330   Document: 00512772259    Page: 2   Date Filed: 09/17/2014


                               No. 13-11330

     Additionally, Portillo-Meza theorizes that excluding such a defense can
result in an inconsistency between a criminal case and an immigration case.
He has shown no error.
     AFFIRMED.




                                    2